ORDER

Paul B. Day (“Day”) appeals the judgment of the trial court denying his motion to correct a manifest injustice, which was filed pursuant to Missouri Supreme Court Rule 29.07. Day claims that his guilty plea to the charge of possession of a controlled substance with the intent to deliver, in violation of section 195.211 RSMo (1996), was involuntarily made. Additionally, Day claims that his guilty plea was not made with an understanding of the charges because he was charged with one crime and sentenced for another.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).